Case: 19-10612      Document: 00515356630        Page: 1     Date Filed: 03/24/2020




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                   No. 19-10612                         March 24, 2020
                                 Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk



UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus


RONALD LEE THORNTON, SR.,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 4:18-CR-290-1




Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *

      Ronald Thornton, Sr., pleaded guilty of theft of government funds and


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 19-10612     Document: 00515356630     Page: 2   Date Filed: 03/24/2020


                                  No. 19-10612

was sentenced, above the advisory guidelines range, to 60 months of imprison-
ment. On appeal, he challenges the substantive reasonableness of the sentence
on the ground that it does not sufficiently take into account his poor health and
the improvements he made in overcoming substance abuse issues.

      We have reviewed the substantive reasonableness of the sentence for an
abuse of discretion and in light of the sentencing factors in 18 U.S.C. § 3553(a).
See Gall v. United States, 552 U.S. 38, 46 (2007); United States v. Fraga,
704 F.3d 432, 437 (5th Cir. 2013). Thornton’s argument evinces his disagree-
ment with the balance that the district court struck among the sentencing
factors. A disagreement, whether Thornton’s or ours, with the weighing of the
factors is insufficient to show that the sentence is unreasonable. See Gall,
552 U.S. at 51−52.

      AFFIRMED.




                                        2